Journal Entries (1836): Journal 3: (1) Motion for further return to certiorari *p. 112; (2) rule for further return, motion to quash certiorari *P- 115. _ .
_ . Papers in File: (i) Affidavit and petition for certiorari, allocatur; (2) bond for certiorari; (3) writ of certiorari and copy of affidavit; (4) return to certiorari; (5) summons issued by justices; (6) motion for further return, suggestion of death; (7) motion to quash certiorari; (8) further return; (9) motion to strike from docket; (10) affidavit of Charles W. Whipple re return, etc.; (11) complaint to justices of the peace; (12) motion for leave to file Whipple’s affidavit, etc.
1824-36 Calendar, MS p. 242.